Opinion by
Mr. Justice Gordon :
A careful examination of the will of John Yeich, deceased, leads us to conclude that a mistake was made in' the court below, by surcharging the appellant with the rental value of the farm devised to Franklin and Washington Yeich, from the time of the testator’s death until Washington arrived at the age of twenty-one. The learned auditor was of the opinion that the *8testator had in view an equal distribution of his property among all his children. In this we agree with him, but, as we think, in working out this proposition he has made the distribution seriously unequal by putting a burthen upon Franklin which his father never intended he should bear.
Agreeing, then, that equality of distribution among his children was John Yeich’s intention, we must determine how best that intention can be worked out from the language and provisions of the will. He provides, first, for the payment of his debts and funeral expenses, and then for the support of his wife, by directing that she shall have certain household furniture; the right to the use of the house; that she shall be furnished with certain provisions, specially mentioned, annually; one cow with its necessary feed; and that each of the children shall pay her $10 yearly. He then proceeds as follows: “I give to my son Franklin Yeich, and to my son Washington Yeich, the place where I now live at $60 per acre; they shall divide the place but Washington shall have the land where the buildings are on, but Washington has to keep my wife, and give her the meat, wheat, apples and cider, and everything as above stated, and a room in the house, yearly and every year during her life; this shall commence only when Washington arrives at the age of twenty-one years, and then it is my will that when Washington has arrived at the age of twenty-one years, then each of my children shall pay to my wife the sum of $10 yearly, and every year during her life.”
Now, it will be observed that Washington is a minor, according to the evidence, of the age of sixteen, and that no provision is so far made for the support of the widow and family during Washington’s nonage. How this necessary provision was to be made, we will discover in the subsequent part of the will.
Leaving this matter for the present, we proceed to ascertain how the children were provided for and how the testator endeavored to equalize their several devises. As we have seen, Washington and Franklin were to take the homestead farm at $60 per acre; Solomon was to have the place on which he was then living, at $40 an acre; John, the farm on which he was residing at $60 per acre; and the place in Manheim township, then in the possession of his daughter Caroline, intermarried with Augustus Brensinger, he directs to be divided between Anthony and Caroline, imposing upon the one part, embracing *9the buildings, $31, and upon the other, $29 an acre. This was evidently a present estimation and equalization of the several devises, and it also secured to the estate an ample fund for the payment of all debts and legacies in case of a deficiency of personal assets. We have here a final disposition of these several farms, and to say that Franklin and Washington were, 'by way of equalization, to have their land further burthened by the payment of rent, is a clear perversion of the testator’s intent. But, in the meantime, until the youngest child came of age, provision must be made for the maintenance of the widow and family.
Hence comes that item of the will which has given rise to all the controversy, and yet the meaning of it seems to us very clear. The three boys were to work the homestead farm, during the nonage of the youngest, for the support of the family which the testator left upon it, and the surplus, if any, after payment of debts and expenses incident to the working of the place, was to go to the widow. The words used are “debts and expenses,” and as the one necessarily applies to those expenditures which cannot but arise from the conduct of the business, so must the other, for they are immediately connected and form but one sentence. It may be esteemed ingenious to disconnect these words as the auditor has done, and while the one is allowed to be connected with the farming business, the other applied to the debts of the estate, but it is not sound. “My wife shall have the proceeds;” of what? Certainly, of the farm; “if,” that is when, “the debts and expenses are paid.” The connection of the several parts of the sentence thus becomes obvious enough, as does the meaning of the testator, and neither ought to have been misunderstood. Besides this, there was no surplus; there was nothing left beyond the necessary expenses of the farm and family.
The auditor does not pretend to doubt either the veracity or integrity of the appellant, and he testifies that what he got from the farm was put back upon it in order to increase its productiveness. But the auditor thinks he ought to have farmed it as he found it, and thus saved something for the estate. The answer to this is, in the language of the witness, “The place was in a poor condition when father died. The first year we made just as much as we needed to run the farm.” It follows that had that system been pursued throughout, there would have *10been, nothing realized for either estate or widow. Again; the auditor seems to have forgotten that from the alleged rental the expenses of the family were to be deducted, and that if Franklin was entitled to no wages, he ought at least, to have been allowed something for his maintenance. We are, therefore, satisfied that the surcharge of $1,250, together with its interest, $375, was improperly made and must be stricken from the account.
The decree of the court below is reversed and set aside at the costs of the appellees, and it is ordered that the account of the appellant be amended as above stated, and that a decree be entered awarding him the sum of $1,665 in addition to the amount conditionally found in his favor by the auditor.